 KENNEY CONTRACTORS, INC. 331Kenney Contractors, Inc. and Plumbers and Pipefit-ters Local Union No. 190 of the United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO. Case 7ŒCAŒ41571 April 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME Upon a charge filed by the Union on November 30, 1998, the General Counsel of the National Labor Rela-tions Board issued a complaint on January 27, 1999, against Kenney Contractors, Inc., the Respondent, alleg-ing that it has violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act.  Although properly served copies of the charge and complaint, the Respondent failed to file an answer. On February 22, 1999, the General Counsel filed a Motion for Summary Judgment with the Board.  On Feb-ruary 24, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the Motion for Summary Judgment disclose that the Respondent filed with the Region a letter dated February 10, 1999, which states in full as follows:  We are responding to your formal complaint issued by the National Labor Relations Board against Kenney Contractors, Inc.  We are not in any position to resolve this matter at this time.  We are examining our options.  We are not prepared to make any settlement at this time.  We will make some resolution between now and March 18, 1999.    The Motion for Summary Judgment also states without contradiction that the Region, by letter dated February 12, 1999, advised the Respondent that its February 10 letter was inadequate to constitute an answer to the com-plaint, and further advised that, inasmuch as the Respon-dent™s answer was overdue, unless a proper answer were received by February 17, 1999, a Motion for Summary Judgment would be filed. We find that the Respondent™s February 10, 1999 letter to the Region does not purport to be an answer to the complaint.  As shown above, the Respondent™s letter merely states that the Respondent ﬁis not prepared to resolve this matter at this timeﬂ and that the Respondent was examining its ﬁoptions.ﬂ  Further, this letter does not constitute a proper answer to the complaint allegations under Section 102.20 of the Board™s Rules and Regula-tions because it fails to address any of the factual or legal allegations of the complaint, and therefore is legally in-sufficient under the Board™s rules.  See American Gem Sprinkler Co., 316 NLRB 102, 103 (1995).1 In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with an office and place of business in Dry Ridge, Ken-tucky, has been engaged in business as a heating and air conditioning contractor at jobsites in the State of Colo-rado and the State of Michigan. The Huron Ridge/- Heights apartment complex construction site, located in Ypsilanti Township, Michigan, where at all material times the Respondent has been engaged in the installa-tion of hearing and air-conditioning units, is the only jobsite involved in this proceeding.  During the 12-month period ending December 31, 1998, the Respondent, in conducting its business operations described above, had gross revenues in excess of $500,000 for the perform-ance of services to customers located outside the State of Kentucky.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES All employees employed by employers who have au-thorized the Plumbing and Mechanical Contractors As-sociation of Washtenaw County, Inc. (Association) to bargain for them, who perform work as described in arti-cle I, paragraph A of the current collective-bargaining agreement between the Association and the Charging Party Union, constitute a unit appropriate for the pur-                                                           1 Members Hurtgen and Brame note that the Respondent is pro se, and this may explain the technical failure of its February 10 response to the complaint.  However, after the General Counsel apprised the Re-spondent of the inadequacy of its response, and told the Respondent of a new due date of February 17, the Respondent failed to respond at all.  In these circumstances, Members Hurtgen and Brame grant summary judgment. 328 NLRB No. 43  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332poses of collective bargaining within the meaning of Sec-
tion 9(b) of the Act. 
On or about July 28, 1998, the Respondent entered into 
a Memorandum of Agreement with the Union whereby it 
agreed to be bound by all terms and conditions of the 
collective-bargaining agreem
ent between the Union and 
the Association, which by its terms is effective from June 
1, 1997, to May 31, 2000, and agreed to be bound to such 
future agreements unless timely notice was given. 
The Respondent, an employer
 engaged in the building 
and construction industry as described above, granted 

recognition to the Union as the limited exclusive collec-
tive-bargaining representative of its employees employed 
in the unit by entering into the Memorandum of Agree-
ment referred to above without regard to whether the 
majority status of the Union had ever been established 
under the provisions of Section 9(a) of the Act. 
At all times since July 28, 1998, based on Section 9(a) 
of the Act, the Union has been the limited exclusive col-

lective-bargaining representative of the unit. 
Since about late July 1998, and continuing to date, 
while the Respondent performed heating and air-

conditioning work for Sycamore Construction Ltd. at the 
Huron Ridge/Heights jobsite, the Respondent, by its 
agents Laurel P. Kenney and E. Scott Robinson, repudi-
ated its collective-bargaining relationship with the Union 
and refused to implement any of the provisions of the 

current collective-
bargaining agreement in effect be-
tween the Association and the Union, including failing to 
make contractually required fringe benefit contributions 
for employees.  These subjects relate to wages, hours, 
and other terms and conditions of employment of the unit 
employees and are mandatory 
subjects for the purposes 
of collective bargaining. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively and in 

good faith with the limited exclusive bargaining repre-
sentative of its employees, and has thereby engaged in 
unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and 
(7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent has violated Section 8(a)(1) 
and (5) of the Act, we shall order the Respondent to rec-
ognize and bargain with the 
Union as the limited exclu-
sive bargaining representative of the unit employees, to 
comply with the 1997Œ2000 collective-bargaining 
agreement with the 
Union, and to make whole the unit 
employees for any loss of wages or earnings they may 

have suffered as a result of the Respondent™s failure to do 
so since about July 28, 1998, in the manner set forth in 

Ogle Protection
 Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 52 (6th Cir. 1971), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  
In addition, we shall order the Respondent to make all 
contractually required delinquent contributions owed to 
the various contractual fringe benefit funds, and to reim-
burse the Union and/or benefit funds for its failure to do 
so since about July 28, 1998, including any additional 
amounts due on behalf of the unit employees in accor-
dance with 
Merryweather Optical Co.
, 240 NLRB 1213, 
1216 fn. 7 (1979), and by reimbursing them for any ex-

penses ensuing from its failure to make the required con-
tributions, as set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 
1981), such amounts to be computed in the manner set 
forth in 
Ogle Protection Service
, supra, with interest as 
prescribed in 
New Horizons for the Retarded
, supra.
2 ORDER The National Labor Relations Board orders that the 
Respondent, Kenney Contractors, Inc., Dry Ridge, Ken-
tucky, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Failing and refusing to 
recognize and bargain with 
Plumbers and Pipefitters Local Union No. 190 of the 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry of the United 
States and Canada, AFLŒCIO as the limited exclusive 
bargaining representative of 
the employees in the follow-
ing unit: 
 All employees employed by employers who have au-
thorized the Plumbing and Mechanical Contractors As-
sociation of Washtenaw County, Inc. to bargain for 
them, who perform work as described in Article I, 
Paragraph A of the current collective-bargaining 
agreement between the Association and Plumbers and 
Pipefitters Local Union No. 190 of the United Associa-

tion of Journeymen and Apprentices of the Plumbing 
and Pipefitting Industry of the United States and Can-
ada, AFLŒCIO. 
 (b)  Failing and refusing to comply with the 1997Š
2000 collective-bargaining 
agreement between the Asso-
ciation and the Union, including failing to make contrac-
tually required fringe benefit contributions for unit em-
ployees. 
(c)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                          
 2 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fund
 in lieu of the employer™s delin-
quent contributions during the period of the delinquency, the Respon-
dent will reimburse the employee, but the amount of such reimburse-

ment will constitute a setoff to the amount that the Respondent other-
wise owes the fund. 
 KENNEY CONTRACTORS, INC. 3332. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a)  Recognize and, on request, bargain with the Union 
as the limited exclusive bargaining representative of the 
employees in the unit set forth above, and comply with 
the terms and conditions of the 1997Œ2000 collective-
bargaining agreement between the Association and the 
Union, including, but not limited to, making the contrac-
tually required fringe benefit contributions for unit em-
ployees. 
(b)  Make whole the unit employees for any loss of 
wages or earnings they may have suffered as a result of 

its unlawful conduct and by making the required contri-
butions that have not been made since about July 28, 
1998, and by reimbursing them for any expenses ensuing 
from its failure to make the required contributions, as set 
forth in the remedy section of this decision. 
(c)  Make all contractually required contributions and 
reimburse the Union and/or benefit funds for its failure to 
do so since about July 28, 1998, as set forth in the rem-
edy section of this decision. 
(d)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its facility in Dry Ridge, Kentucky, copies of the at-

tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 
7, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since July 28, 
1998. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to recognize and bargain 
with Plumbers and Pipefitters Local Union No. 190 of 
the United Association of Journeymen and Apprentices 
of the Plumbing and Pipefitting Industry of the United 
States and Canada, AFLŒCIO as the limited exclusive 
bargaining representative of 
the employees in the follow-
ing unit: 
 All employees employed by employers who have au-
thorized the Plumbing and Mechanical Contractors As-
sociation of Washtenaw County, Inc. to bargain for 
them, who perform work as described in Article I, 
Paragraph A of the current collective-bargaining 
agreement between the Association and Plumbers and 
Pipefitters Local Union No. 190 of the United Associa-
tion of Journeymen and Apprentices of the Plumbing 
and Pipefitting Industry of the United States and Can-
ada, AFLŒCIO. 
 WE WILL NOT fail and refuse to comply with the 1997Œ
2000 collective-bargaining 
agreement between the Asso-
ciation and the Union, including failing to make contrac-
tually required fringe benefit contributions for unit em-
ployees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union as the limited exclusive bargaining representative 
of the employees in the unit set forth above, and 
WE WILL 
 comply with the terms and conditions of the 1997Œ2000 
collective-bargaining agreemen
t between the Association 
and the Union, including, but not limited to, making the 
contractually required fringe benefit contributions for 
unit employees. 
WE WILL make whole the unit employees for any loss 
of wages or earnings they may have suffered as a result 

of our unlawful conduct and by making the required con-
tributions that have not been made since about July 28, 
1998, and by reimbursing them for any expenses ensuing 
from our failure to make the required contributions, with 
interest. 
WE WILL make all contractually required contributions 
and reimburse the Union and/or benefit funds for our 

failure to do so since about July 28, 1998, with interest. 
 KENNEY CONTRACTORS
, INC. 